DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 10/18/2021 and 12/08/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1, 6-10, 15, 16, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being participated by Dye (US 2020/0168421).
	Regarding claim 1, Dye teaches an automatic transfer switch (see figure 1: ATS 100) comprising: a first conduction bar (fig. 1: 102) selectively coupled with a first power source at a first conduction bar first end and a load conduction bar at a first conduction bar second end (see figures 1 and 2A; and par. [0020] and [0027]; automatic transfer switches generally switch an electrical load between two power sources; and the first source bar 102 may be connected to a primary power source, for example, a utility grid); a second conduction bar (fig. 1: 104) selectively coupled with a second power source at a second conduction bar first end and the load conduction bar at a second conduction bar second end (see figures 1 and 2A; and par. [0020] and [0028]; the second source bar 104 may be coupled to a secondary power source, for example, a generator set);a first blade assembly (fig. 1: 108) electrically coupled to the first conduction bar (102), wherein the first blade assembly (108) is in contact with and electrically coupled to a first source conduction bar in a closed position of the first blade assembly (108), wherein a first electromagnetic force induced by a first current flowing through the first blade assembly (108) and the first conduction bar (102) repulses the first blade assembly (108) away from the first conduction bar (102), and wherein the first blade assembly (108) is electrically disconnected from the first source conduction bar in an open position of the first blade assembly (108), (see figures 1, 2A-B and 4; and par. [0032-0034]; automatic transfer switches use an electromagnetic force (EMF) induced by an electrical current flowing through the switch to assist keeping together contacts that connect an electrical load to the power sources); and a second blade assembly (fig. 1: 110) electrically coupled to the second conduction bar (104), wherein the second blade assembly (110) is in contact with and electrically coupled to a second source conduction bar in a closed position of the second blade assembly, wherein a second electromagnetic force induced by a second current flowing through the second blade assembly (110) and the second conduction bar (104) repulses the second blade assembly (110) away from the second conduction bar, and wherein the second blade assembly (110) is electrically disconnected from the second source conduction bar in an open position of the second blade assembly, (see figures 1, 2A-B and 4; and par. [0032-0034]).
	Regarding claim 6, furthermore Dye discloses the automatic transfer switch, wherein the first conduction bar (102) is parallel to the second conduction bar (104), (see figures 1, 2A and 4).
	Regarding claim 7, furthermore Dye discloses the automatic transfer switch, wherein when the first blade assembly (108) is in the closed position of the first blade assembly (108) and the second blade assembly (110) is in the closed position of the second blade assembly (110), the first current and the second current are the same, (see figures 1 and 2A; and par. [0031-0035]).
	Regarding claim 8, furthermore Dye discloses the automatic transfer switch, wherein when the first blade assembly (108) is in the closed position of the first blade assembly (108) and the second blade assembly (110) is in the closed position of the second blade assembly (110), a current flows between the first power source and the second power source through the first conduction bar (102), the load conduction bar, and the second conduction bar, (see figures 1 and 2A-B; and par. [0023-0024] and [0031-0035]).
	Regarding claim 9, furthermore Dye discloses the automatic transfer switch, wherein when the first blade assembly (108) is in the closed position of the first blade assembly (108) and the second blade assembly (110) is in the open position of the second blade assembly (110), the first current flows from the first power source to a load, (see figure 2A).
	Regarding claim 10, furthermore Dye discloses the automatic transfer switch, wherein when the first blade assembly (108) is in the open position of the first blade assembly (108) and the second blade assembly (110) is in the closed position of the second blade assembly (110), the second current flows from the second power source to the load, (see figure 1).
	Regarding claim 15, furthermore Dye discloses the automatic transfer switch, wherein the first blade assembly (108) and the second blade assembly (110) are driven by a mechanical mechanism (see figures 1 and 2A-B; and par. [0030-0035]).
	Regarding claim 16, furthermore Dye discloses the automatic transfer switch, wherein the first blade assembly (108) and the second blade assembly (110) are driven by an electrical mechanism (see figures 1 and 2A-B; and par. [0030-0035]).
	Regarding claim 18, furthermore Dye discloses the automatic transfer switch, wherein the first power source is a utility power source (see par. [0020], a typical configuration is a local load that is being switched between a utility grid that is used as a power source), and the second power source is a backup power source (see par. [0020], a typical configuration is a local load that is being switched between a utility grid that is used as a power source and a backup generator, such as during a power failure).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Dye (US 2020/0168421) in view of Kocaturk et al. (US 2017/0239450).
	Regarding claim 2, Dye teaches the automatic transfer switch, but Dye does not explicitly teach further comprising: an insulating layer between the first conduction bar and the second conduction bar.
Kocaturk teaches segment 4 comprises an electrically conductive inner rod 6 coated with an insulation layer 8, (see figure 2 and par. [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kocaturk into the automatic transfer switch of Dye in order to provide a insulation layer is such that it impedes electrical conduction between rods.
8.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Dye (US 2020/0168421) in view of Baldwin et al. (US 2013/0162136).
	Regarding claim 17, Dye teaches the automatic transfer switch, but Dye does not explicitly teach wherein the first current and the second current have a peak greater than or equal to 100,000 amperes.
Baldwin teaches switching may use electrical discharges to conduct current within switches. Some techniques may exist in the fields of vacuum switches, thyratrons, pseudo-spark switches, spark-gaps and similar devices. Generally, these devices may stand off voltages on the order of, e.g., 1,000 volts, 10,000 volts and higher when not conducting, and they may conduct currents of kA, MA and higher when conducting, (see par. [0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Baldwin into the automatic transfer switch of Dye in order to provide a high-current version of a switch.
9.	Claims 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Dye (US 2020/0168421) in view of Merlin (FR2449963).
	Regarding claim 19, Dye teaches an arc extinguishing system of an automatic transfer switch (see figure 1: ATS 100), the automatic transfer switch comprising a first source conduction bar (fig. 1: 102) connected to a first power source (see figures 1 and 2A; and par. [0020] and [0027]; automatic transfer switches generally switch an electrical load between two power sources; and the first source bar 102 may be connected to a primary power source, for example, a utility grid), a second source conduction bar (fig. 1: 104) connected to a second power source, and a load conduction bar connected to a load (see figures 1 and 2A; and par. [0020] and [0028]; the second source bar 104 may be coupled to a secondary power source, for example, a generator set).
However, Dye does not explicitly teach the arc extinguishing system comprising: a first arc chamber mounted in a first arc chamber housing comprising a plurality of first grids and a first movable finger driven by a first linkage and movable with respect to the plurality of first grids, wherein the plurality of first grids and the first movable finger extinguish a first arc generated when the first power source is disconnected; and a second arc chamber mounted in a second arc chamber housing comprising a plurality of second grids and a second movable finger driven by a second linkage and movable with respect to the plurality of second grids, wherein the plurality of second grids and the second movable finger extinguish a second arc generated when the second power source is disconnected.
Merlin teaches switch contacts are housed in a molded casing containing the deionization contact arcing chambers. The plates extend perpendicularly to the direction of movement of the movable assembly and can be common or individual to the changeover and switch contacts. Interrupting chambers 74, 76, with deionization plates 78, are arranged on either side of the slider 46, so as to pick up and extinguish the arcs drawn between the separating contacts 32, 34, 36 and 60, 62, 64. 98 The arcing chambers 74, 76 can be between common to the switch contacts 32, 34, 36 and to the changeover contacts 60, 62, 64 or be subdivided in the manner shown in FIG. 1, into two parts, each associated with one of the switch or changeover contacts; and The closed position of the changeover contacts 60, 62, 64, represented in FIG. 2, is a stable position, and the return to the original position is controlled by a discharge in the coil 26 causing the unjamming of the rollers 22 and the release of the striker rod 14. The movable assembly, consisting of the slider 46 and the movable contact bridges 32, 60, is no longer retained by the striker 14 and moves under the action of the return spring 48 to the position shown in Figure 1 , closing switch contacts 32, 34, 36, and opening changeover contacts 60, 62, 64. This operation, generated by the spring 48, is notably slower than that caused by the electrodynamic control with Thomson effect and any risk of bouncing of the contacts on closing can easily be avoided. Arcs drawn between the separating contacts are quickly extinguished in arcing chambers 74, 76, (see figures 1-2 and page 2, line 47 – page 4, line 135). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Merlin into the arc extinguishing system of Dye in order to control opening and closing of the movable contact members.
Regarding claim 20, further Merlin discloses the arc extinguishing system, wherein the first arc chamber housing (74) is located at an end of the first source conduction bar (32) while the first arc is generated at the other end of the first source conduction bar (32), and wherein the second arc chamber housing (76) is located at an end of the second source conduction bar (60) while the second arc is generated at the other end of the second source conduction bar (60), (see figures 1 and 2).
Regarding claim 22, furthermore Dye discloses the arc extinguishing system, wherein the first movable finger (109) is in contact with a first conduction member (103) connected to the first source conduction bar (102) when the first power source is connected (see figure 2A), and the first movable finger (109) is not in contact with the first conduction member (102) after the first power source is disconnected (see figure 1), and wherein the second movable finger (111) is in contact with a second conduction member connected (105) to the second source conduction bar (104) when the second power source is connected (see figure 1), and the second movable finger (111) is not in contact with the second conduction member (105) after the second power source is disconnected (see figure 2).
10.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Dye (US 2020/0168421) in view of Merlin (FR2449963), and further in view of Lim et al. (US 2020/0027677).
	Regarding claim 21, the combination of Dye and Merlin teach the arc extinguishing system, but Dye and Merlin do not explicitly teach wherein the plurality of first grids, the first movable finger, the plurality of second grids, and the second movable finger are made of copper against steel.
Lim teaches the movable contacts may be made of a conductive and durable material such as a chrome-copper (Cr—Cu) alloy.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Lim into the arc extinguishing system of Dye and Merlin in order to provide an arc greatly affects the performance and durability of the circuit breaker.
Allowable Subject Matter
11.	Claim 25 is allowed. 
12.	Claims 3-5, 11-14, and 23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claim 3 is allowed because the prior art of record taken alone or in combine fails to teach or fairly suggest “a first landing blade mounted at a first source conduction bar first end, wherein the first landing blade is in contact with and electrically coupled to the first blade assembly in the closed position of the first blade assembly; and a second landing blade mounted at a second source conduction bar first end, wherein the second landing blade is in contact with and electrically coupled to the second blade assembly in the closed position of the second blade assembly.” And claim 23 is allowed because the prior art of record taken alone or in combine fails to teach or fairly suggest “wherein the automatic transfer switch further comprises: a first landing blade mounted at the other end of the first source conduction bar; a second landing blade mounted at the other end of the second source conduction bar; a left top conduction bar; a right top conduction bar, wherein there is an air gap between the right top conduction bar and the left top conduction bar; a left stationary bar, wherein a top end of the left stationary bar is electrically coupled to the left top conduction bar, and a bottom end of the left stationary bar is electrically coupled to the load conduction bar; a right stationary bar, wherein a top end of the right stationary bar is electrically coupled to the right top conduction bar, and a bottom end of the right stationary bar is electrically coupled to the load conduction bar; a first blade assembly electrically coupled and rotatably connected to the left top conduction bar, wherein in a closed position of the first blade assembly, the first blade assembly is in contact with and electrically coupled to the first landing blade, wherein a first electromagnetic force induced by a first current flowing through the first blade assembly and the left stationary bar repulses the first blade assembly toward the first landing blade, wherein in an open position of the first blade assembly, the first blade assembly is electrically disconnected from the first landing blade, and wherein the first linkage moves as the first blade assembly moves; a second blade assembly electrically coupled and rotatably connected to the right top conduction bar, wherein in a closed position of the second blade assembly, the second blade assembly is in contact with and electrically coupled to the second landing blade, wherein a second electromagnetic force induced by a second current flowing through the second blade assembly and the right stationary bar repulses the first blade assembly toward the second landing blade, wherein in an open position of the second blade assembly, the second blade assembly is electrically disconnected from the second landing blade, and wherein the second linkage moves as the second blade assembly moves; and an insulating layer between the left stationary bar and the right stationary bar.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUAN LY/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836